Citation Nr: 0940990	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-24 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Propriety of the reduction in evaluation of the service-
connected bilateral hearing loss from a 10 percent disability 
rating to a noncompensable disability rating, effective 
November 4, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1, 1979 to 
June 30, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Milwaukee, Wisconsin regional office (RO) of the Department 
of Veterans Affairs (VA).  That rating decision reduced the 
Veteran's bilateral hearing loss disability rating from a 10 
percent disability rating to a noncompensable disability 
rating effective November 4, 2004 as a result of the 
Veteran's May 2004 claim for an increased evaluation.  
Determinations regarding eight other claims were also 
included in this rating decision.

The Veteran's April 2005 notice of disagreement indicated 
that he wished to appeal the reduction of his bilateral 
hearing loss disability rating from a 10 percent rating to a 
noncompensable disability rating.  Therefore, only the 
instant claim is before the Board for its consideration.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO reduced the 
rating for the Veteran's service-connected bilateral hearing 
loss from a 10 percent disability rating to a noncompensable 
disability rating, effective November 4, 2004; the 10 percent 
disability rating had been in effect since July 1, 2001.

2. The evidence at the time of the rating reduction 
demonstrated that the Veteran's hearing loss disability had 
improved with level II hearing in each ear.

3.  The reduction in the Veteran's bilateral hearing loss 
disability rating from a 10 percent disability rating to a 
noncompensable disability rating did not result in the 
reduction or discontinuance of compensation payments that 
were currently being made; the rating reduction notification 
provisions are therefore inapplicable to the instant claim.




CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss from a 
10 percent disability rating to a noncompensable disability 
rating was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 
C.F.R. § 3.105(e), 3.344, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The courts have issued no precedent decisions dealing with 
the question of what, if any, notice the VCAA requires in the 
case of a rating reduction.  In any event this matter arises 
from the Veteran's claim for an increased rating.  Hence, it 
follows that the notice requirements for increased rating 
claims are implicated.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with VCAA notice in the May 2004 
letter.  This letter notified the Veteran that to 
substantiate his claim the evidence must show an increase in 
disability.  This letter also informed him of what evidence 
VA would obtain, what evidence he was expected to provide, 
and of what assistance the VA could provide the Veteran in 
obtaining evidence from other agencies.  Finally, the letter 
notified the Veteran that he may submit any evidence that his 
service connected disability increased in severity.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
second and third elements had been substantiated when service 
connection was granted for his haring loss disability.  

However, he was not provided notice regarding the effective 
date and rating elements of the claim as required under 
Dingess.  As the instant claim is being denied, and no 
effective date or rating is being set, the Veteran has 
suffered no prejudice.  Bernard v. Brown, 4 Vet App 384 
(1993).

The United States Court for Veterans Appeals (veteran's court 
or court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and 
fourth elements (contained in the veteran's court's decision) 
are required under the Federal Circuit's decision. 

The May 2004 VCAA letter notified the Veteran that medical or 
lay evidence could be submitted to substantiate his claim and 
provided specific examples.  The letter stated that such 
evidence should describe the manner in which his disability 
had become worse.  It also notified the Veteran that he could 
submit records from his current or former employers.  This 
notice was provided to the Veteran prior to the initial 
adjudication of his claim.

The June 2005 statement of the case (SOC) provided notice 
with regard to the remaining elements outlined in Vazquez-
Flores.  The SOC could not provide VCAA compliant notice.  
Mayfield v. Nicholson, supra.  It should have put the Veteran 
on notice as to what was required.  The Veteran had a 
meaningful opportunity to participate in the adjudication of 
the claim after the notice was provided.  In this regard, the 
Veteran had years after issuance of the SOC to submit 
argument and evidence and to request a hearing.  His 
representative submitted a substantive appeal to the Board in 
July 2005 providing argument in support of his claim and 
provided additional argument in an October 2009 brief.

In addition, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the Veteran's increased rating claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this 
juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  The Veteran has been 
afforded a VA auditory examination and sufficient medical 
opinion have been obtained. 

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  In this case the examination report 
contained a section recording subjective complaints, although 
no pertinent complaints were recorded referable to hearing 
loss.  The examiner provided an opinion on functional 
effects, by opining that the hearing results showed 
relatively normal hearing, while noting the Veteran's 
complaints regarding tinnitus.

As there is no indication from either the Veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the Veteran's claim.



Rating Reduction Criteria

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).

The Veteran's representative has pointed out that the notice 
provisions of 38 C.F.R. § 3.105(e) were not followed in this 
case.  The January 2005 rating decision reduced the rating 
for hearing loss, effective November 4, 2004.  The combined 
disability evaluation, however, remained at 40 percent after 
the rating reduction, and there was no reduction in payments 
to the Veteran.  VA's General Counsel has interpreted 
38 C.F.R. § 3.105(e) as applying only when the reduction 
results in a reduction in payments to the Veteran.  
VAOPGCPREC 71-91, 57 Fed. Reg. 2316 (1992).  The 
representative has expressed disagreement with this 
interpretation, but the Courts have also interpreted 
38 C.F.R. § 3.105(e) to be applicable only when a rating 
reduction results in reduced compensation.  Stelzel v. 
Mansfield, 508 F.3d 1345, 1347 (Fed.Cir.2007) (holding that 
provisions of § 3.105(e) did not apply where there was no 
change in overall disability rating). 

In addition, the Veteran's representative has argued that the 
Secretary has exceeded his statutory authority in 
promulgating 38 C.F.R. § 3.105(e) that this regulation should 
be invalidated.  The Board is bound by the statutes enacted 
by the Congress of the United States and VA regulations 
issued to implement those laws.  See 38 U.S.C.A. § 7104(c).  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly 
v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must 
apply "the law as it exists . . . .").  There is no statutory 
or regulatory authority which would allow the Board to 
invalidate a properly promulgated regulation, regardless of 
the merits of a claimant's argument.  Moreover, the Federal 
Circuit's decision in Stelzel, essentially upheld the 
validity of 38 C.F.R. § 3.105(e).


In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b).  The provisions of 38 C.F.R. § 3.344(c), 
however, specify that these considerations are required for 
ratings which have continued for long periods at the same 
level (five years or more), and that for ratings in effect 
for less than five years, reduction is warranted if the 
evidence shows improvement.  The 10 percent rating was 
granted in a June 2001 rating decision, effective July 1, 
2001, the day after the Veteran's separation from service.  
The reduction was made effective in November 2004.  Hence the 
10 percent rating was in effect for less than five years.

Rating Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered. See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Under the rating criteria, the method of rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990)

The June 2001 rating decision, granted the initial 10 percent 
disability rating on the basis of the Veteran's examination 
for separation from service.

That examination showed the following speech reception 
thresholds:

Hertz	1,000	2,000	3,000	4,000	Average

Right	20	15	20	40	24
Left	 	20	20	25	45	28

Speech recognition was 72 percent in the right ear and 80 
percent in the left.

These results translated to level IV hearing loss in the 
right ear and level III hearing loss in the left.  Under 
38 C.F.R. § 4.85, such hearing loss warrants a 10 percent 
rating.

The Veteran filed an increased disability rating claim for 
his bilateral hearing loss in May 2004.  At the time of his 
filing, his combined disability rating was 40 percent.

A VA audiology examination was conducted on November 4, 2004.  
The Veteran reported periodic dizzy spells, neck pain, and 
that his left ear felt "plugged up."   

Hertz	1,000	2,000	3,000	4,000	Average

Right	15	15	20	25	19
Left	 	10	10	15	55	23

Right ear word recognition scores were 84 percent and left 
ear word recognition scores were 88 percent.  Physical 
examination noted that reflex decay was negative at 500 and 
1000 cycles for both ears to contralateral stimulation.  The 
examiner noted that this evaluation confirmed the presence of 
relatively normal hearing through the bulk of the speech 
frequency ranges.

These results translate to level II hearing loss in each ear.  
That level of hearing loss warrants a noncompensable rating 
under Table VII.

Because the rating was in effect for less than five years, 
the disability rating reduction is appropriate if the 
evidence shows improvement.  38 C.F.R. § 3.344(c).

Using Table VI, the Veteran's November 2004 audiological 
examination revealed Level II hearing in each ear, resulting 
in a noncompensable rating.  38 C.F.R. § 4.85(c).  
Consideration under Table VIA for exceptional hearing loss is 
not warranted based upon the results of the November 2004 
audiological examination.  38 C.F.R. §§ 4.85(c), 4.86.

As such, all of the clinical evidence is to the effect that 
the disability has improved.  The Veteran's claim for 
increase provides evidence to the contrary, but he apparently 
did not report an increase in symptomatology on the 
examination, nor has he submitted any subsequent 
communication that would contradict the findings on the VA 
examination.  The weight of the evidence is in favor of the 
finding that the disability underwent an improvement and no 
longer met the criteria for a compensable evaluation at the 
time of the rating reduction.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case, the rating criteria contemplate hearing loss, 
the only reported symptom of the Veteran's disability.  No 
exceptional symptoms or circumstances have been reported.  
Hence, consideration of restoration of the compensable rating 
on an extraschedular basis is not warranted.

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  Where a 
veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2009) that an informal claim "identify 
the benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  There is no evidence of unemployability in this case.  
Therefore, TDIU cannot serve as a route to restoration of a 
compensable or increased rating.




							(CONTINUED ON NEXT PAGE)
ORDER

The reduction of the rating for bilateral hearing loss from a 
10 percent disability rating to a noncompensable disability 
rating was proper, and the appeal as to this issue is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


